PER CURIAM.
The final order under review denying the defendant Jose Fernando Suarez’ motion to vacate his judgments of conviction and sentences under Fla.R.Crim.P. 3.850 is affirmed. We reach this result because the trial court, on this record, was privileged to find that: (a) the defendant freely and voluntarily decided not to testify at his trial upon professionally sound advice of counsel, and (b) counsel in no way coerced the defendant into accepting the advice not to testify. This being so, the defendant’s constitutional right to present a defense by testifying in his own behalf was not, as urged, abridged in this case. See Cutter v. State, 460 So.2d 538, 539 (Fla. 2d DCA 1984); Moore v. State, 458 So.2d 61 (Fla. 3d DCA 1984); Thomas v. State, 383 So.2d 261 (Fla. 3d DCA 1980).
Affirmed.